                                                                                                                                                      FILED
                                                  UNITED STATES DISTRICT COU                                                                            JUL 1 5 2021
                                                  SOUTHERN DISTRICT OFCALIFORN
                                                                                                                                                                                   DEPUTY
                   UNITED STATES OF AMERICA                                                                                                          PENDING TRIAL
                                          V.
          FRANCISCO JAVIER-HERNANDEZ-REYES                                                      Case Number:                  21MJ8451-RBM (21CR1710-JLS)

 In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing was held on May 26, 2021. Defendant was present and
 was represented by counsel. I conclude by a preponderance of the evidence the defendant is a flight risk and order the detention of the
 defendant pending trial in this case.
                                                                                FINDINGS OF FACT
 I find by a preponderance of the evidence that:
    181 The defendant is not a citizen of the United States or lawfully admitted for permanent residence. The defendant, at the
               time of the charged offense, was in the United States illegally.
    D The defendant lacks ties to the community.
    D The defendant is currently on probation or supervised release.
    181 The defendant has prior criminal history: Including three (3) felony convictions from 2019 one of which is for a serious and
               aggravated offense.
    181 The defendant has prior immigration history: ""ln"'"'c""'lu=d=i'-'-ng"'--"o.:..:n=e_,_(...:..1}L...s:cpr""io=r-'d=e""pc..::o:.:..rt=a=ti=o.:..:n.:...._ _ _ _ _ _ _ _ _ _ _ _ _ __
    181        The defendant lives and/or works in Mexico.
    D There is a record of prior failure to appear in court as ordered.
    D The defendant attempted to evade law enforcement contact by fleeing or concealing him or herself from law enforcement.
    181 The defendant is subject to deportation if convicted of this offense.

    181 The defendant lacks substantial financial resources and assets in the United States.
    D The defendant lacks steady employment in the United States.
    D The weight of the evidence is strong against the defendant including: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


      The Court incorporates by reference the facts in the Statement of Facts/Probable Cause Statement, which were reviewed by
the Court at the time of the hearing in this matter, except as noted in the record.

                                                            CONCLUSIONS OF LAW
          1.     There is a serious risk that the defendant will flee.
          2.     No condition or combination of conditions will reasonably assure the appearance of the defendant as required.

                                                DIRECTIONS REGARDING DETENTION
       The defendant is committed to the custody of the Attorney General or his/her designated representative for confinement in a
corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending
appeal. The defendant shall be afforded a reasonable opportunity for private consultation with defense counsel. On order of a court
of the United States or on request of an attorney for the Government, the person in charge of the corrections facility shall deliver
the defendant to the United States Marshal for the purpose of an appearance in connection with a court proceedings.

                                             APPEALS AND THIRD PARTY RELEASE
       IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it is counsel's responsibility to
deliver a copy of the motion for review/reconsideration to Pretrial Services at least one day prior to the hearing set before the District
Court.

       IT IS FURTHER ORDERED that if a release to a third party is to be considered, it is counsel's responsibility to notify
Pretrial Services sufficiently in advance of the hearing before the District Court to allow Pretrial Services an opportunity to
interview and investigate the potential third party custodian.

 Dated:              1µ£.            2021
